Title: To Benjamin Franklin from William Gordon, 13 May 1778
From: Gordon, William
To: Franklin, Benjamin


   
My dear Sir
Jamaica Plain May 13. 1778
I must first of all congratulate and thank you, for and upon the treaties. We have not had them yet from Congress, but have learnt their contents in general, and approve of them. As a native of GB I could have wished that my countrymen had been wise in time, and had known in their day the things that made for their peace and happiness; but heaven means to humble them. The French have acted with much judgment and on the soundest principles of good policy: by not grasping at an exclusive trade, and leaving it open for the rest of the world to trade with us upon an equal footing with themselves, they have prevented all the umbrage that might have been taken by other powers. I inculcate, and shall continue doing it, the necessity of acting in all our public measures and engagements with the utmost honor and integrity. But being a young nation and the reins of government having been greatly weakened thro’ the peculiarity of the times, we shall for a while be apt to fail in punctilios and to fall into some irregularities, which the more sensible Europeans will impute to our infancy. American fruit you know matures apace; and we as a people shall ripen fast into that behaviour which will be pleasing to the polite, tho’ attended with certain modes and manners necessarily belonging to that freedom of spirit and prevailing independency and equality so general to the New Englanders.
We expect to have the report of a war between G B and France confirmed every hour. In that case, should the troops be withdrawn, and only a few cruisers be left upon the coast, the common cause I humbly apprehend may be greatly promoted in consequence thereof. The whole coast might be soon cleared by prudent management and profound secrecy, and all the American ports be thereby opened for traders and prizes, which might get into them more easily than into European ports while the neighbouring seas swarm with British ships. I have the highest opinion of secrecy in war. It supplies the place of numbers. It animates the assailants. The darkness and unexpectedness of the manoeuvre damps the courage of the assailed. I was early struck with the reply made by the Prince of Orange to an Officer who asked him the reason of an extraordinary movement and promised repeatedly that he could keep a secret: thank God my tongue is endowed with the same grace. I have admired the manner in which the Arch Bishop of Cambrais recommended this grace to the Dauphin in his Telemachus. The French Court have it in their power to keep their expeditions more private than the [torn: British?]. Was a proper advantage to be made of this power, they might weaken the British navy greatly. Instead of directing their navy into large fleets, were they to send them out to fall upon British ships in particular stations they might find their account in it. You will be able to learn the number and size of the ships that will be left upon the American station, should the French ministry send a superiour force to Boston while they pretended to send it elsewhere, they might upon coming into port and gaining intelligence of the enemy direct themselves accordingly. Upon the supposition that it is possible for a French squadron to make their appearance in the neighbourhood, in conformity to the surmised plan, I will act myself to gain information as to the naval force of GB in the ports and upon the coasts of the continent, without letting others into the secret, which information I will readily communicate to any French gentlemen as you may advise. I only desire that as few as possible may be privy to the scheme, and that they may consist of those that keep what is committed to them.

You will receive so many letters by this conveyance, that it will be needless for me to mention news. Shall put you up a few papers. Am much obliged to you for your two letters, and for the assistance given me in getting some to my friends. Must beg the continuance of your good offices. Wishing you may live to see the Independency of America fully established, GB owning it, and peace restored, I remain with great esteem your sincere and affectionate friend
William Gordon

Hope Mr. John Adams is safe at Paris. His family were well lately. Saw his parson on the monday at Cambridge. Respects to him, Messrs. Lee and Dean.
From the letters I have published you will learn what are my notions of religious and civil liberty; I can therefore with consistency express my wishes that France would be so wise as to tolerate protestants.
I have left Mr. Sowden’s and the letters for England out, and have only put the newspapers design’d for Mr. Sowden together under cover, as I am a stranger to what you will know to be the best way of forwarding the same.

 
Addressed: The Honle Dr Benjamin Franklin
Notation: W. Gordon, May 13. 1778.
